     Case 1:20-cv-00832-AWI-BAM Document 16 Filed 08/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERREL and LAURIE TUCKER,                         Case No. 1:20-cv-00832-AWI-BAM
      individuals,
12                                                      ORDER REGARDING STIPULATED
                         Plaintiffs,                    PROTECTIVE ORDER
13
             v.                                         (Doc. No. 15)
14
      NATIONWIDE INSURANCE COMPANY
15    FO AMERICA, and DOES 1 through 25,
      inclusive,
16
                         Defendants.
17

18          The Court adopts the stipulated protective order submitted by the parties on August 10,
19   2021. (Doc. No. 15.) The parties are advised that pursuant to the Local Rules of the United States
20   District Court, Eastern District of California, any documents subject to this protective order to be
21   filed under seal must be accompanied by a written request which complies with Local Rule 141
22   prior to sealing. The party making a request to file documents under seal shall be required to
23   show good cause for documents attached to a non-dispositive motion or compelling reasons for
24   documents attached to a dispositive motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665,
25   677-78 (9th Cir. 2009). Within five (5) days of any approved document filed under seal, the party

26   shall file a redacted copy of the sealed document. The redactions shall be narrowly tailored to

27   protect only the information that is confidential or was deemed confidential.

28
                                                       1
     Case 1:20-cv-00832-AWI-BAM Document 16 Filed 08/11/21 Page 2 of 2


 1          Additionally, the parties shall consider resolving any dispute arising under this protective
 2   order according to the Court’s informal discovery dispute procedures.
 3

 4   IT IS SO ORDERED.
 5
        Dated:    August 11, 2021                             /s/ Barbara    A. McAuliffe           _
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
